IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of
                                                   No. 70249-1-1                    —         °
                                                                                            CO;

KARLA MAIA-HANSON,
                                                   DIVISION ONE                     h       ™o
                      Appellant,
                                                    UNPUBLISHED OPINION             °       £-*r
             and


BRADLEY HANSON,
                                                   FILED: June 30, 2014
                      Respondent.

       Trickey, J. — This appeal arises from a dissolution action between KarIa

Maia-Hanson and Bradley Hanson.1 KarIa seeks review of four posttrial orders,

which include and pertain to the trial court's order holding KarIa in contempt. But

because KarIa is no longer in contempt of court, the issues she presents as to

two orders on appeal are moot. The remaining orders from which KarIa seeks

review were not timely appealed. Accordingly, we dismiss this appeal.

                                         FACTS


       Bradley and KarIa were married in 1999 and have two sons, A.H. and

P.H.2 On October 30, 2009, KarIa filed a petition to dissolve the marriage.3 On

November 19, 2009, the parties agreed to a temporary parenting plan.4

       Throughout       the     dissolution   action,    KarIa     instigated    several

unsubstantiated allegations of domestic abuse against Bradley.5 On June 18,

2010, Child Protective Services (CPS) received a report alleging that Bradley had

1 For clarity, this opinion refers to both parties by their first names. No disrespect is
intended.
2 Clerk's Papers (CP) at 1-2.
3 CP at 1.
4 CP at 6.
5 See CP at 875-86, 949, 951.
No. 70249-1-1/2



abused his sons by kneeing, hitting, and squeezing them.6 CPS later concluded

that the information did not warrant an investigation.7 On July 6, 2010, CPS

received a report from a psychologist who met with KarIa and one of her sons.8

The son claimed that Bradley had sexually abused him.9 The police and CPS

once again concluded that the allegations were unfounded.10

       On August 3, 2010, Dr. Jennifer Wheeler, the court-appointed parenting

evaluator, issued an addendum to a parenting evaluation report she had

previously issued on June 16, 2010.11      Dr. Wheeler determined that Karla's

strong belief that Bradley was abusive would result in psychological harm to A.H.

and P.H.12       Dr. Wheeler expressed concern that KarIa would raise new

allegations of abuse by Bradley to CPS or a mandated reporter, which would
disrupt Bradley's residential contact with his sons and expose them to further

psychological harm.13

August 2010 Order

       Bradley moved to modify the parenting plan by adopting Dr. Wheeler's

recommendations.14 On August 19, 2010, a court commissioner entered an

order denying the motion, but ordered, "If either parent has a concern that the
other parent is abusing the boys, it shall be reported only to the case manager

6 CP at 949.
7 CP at 949.
8 CP at 949.
9 See CP at 949.
10 CP at 949, 951.
11 CPat948.
12 CP at 949.
13 CP at 949.
14 CP at 1065.
No. 70249-1-1/3



who shall determine if it rises to the level that should be reported to CPS."15 The

commissioner appointed a case manager "for the purpose of addressing the

urgent concern identified &argued by the father of CPS reports."16

May 2011 Oral Rulings

       On May 31, 2011, following trial, the trial court made an oral ruling

regarding the parenting plan.17 The trial court rejected Karla's request for RCW
26.09.191 limitations on the parenting plan after finding that no evidence

supported her allegations of abuse by Bradley.18 The court did not find Karla's
allegations credible.19
       The trial court also reaffirmed its appointment of the case manager for the

narrow purpose of "deal[ing] with referrals to law enforcement or CPS."20 The
court directed "that any referral to CPS or a law enforcement, whether made by
the mother, the therapists or by teachers, go through the case manager."21 The
case manager was charged with determining "whether or not there's a basis to
make a report at all to CPS or law enforcement."22
Order Appointing a Case Manager

       On June 24, 2011, the trial court entered several written orders, including
a final parenting plan, an order appointing a parenting communications coach, a


15 CP at 1066.
16 CP at 1066.
17 CP at 874-940.
18 See CP at 875-89.
19 See CP at 880-82.
20 CP at 896.
21 CP at 896-97.
22 CP at 897.
No. 70249-1-1/4



decree of dissolution, and findings of facts and conclusions of law.23 The trial

court also filed an order appointing a case manager, "entered pursuant to the

[fjinal [pjarenting [pjlan."24 The court appointed a case manager "to avoid false

allegations being reported to CPS or law enforcement and the children being

interviewed unnecessarily by the above agencies."25

         In the order appointing a case manager, the trial court found that

         [i]f the mother should become aware of information related to new
         allegations of abuse by the father, she should immediately report
         this information to the Case Manager. The Case Manager shall
         investigate and, if the Case Manager determines that there is a
         basis to make a report to CPS or to law enforcement, the Case
         Manager shall make the report. The mother is not permitted to
         make independent referrals to CPS or law enforcement, either
         directly or through mandated reporters, independent of the
         parenting coach and Case Manager.[26]

         The order appointed the case manager "for at least six months," stating

that the case manager "may remain involved for up to two years following the

implementation of the [f]inal [pjarenting [pjlan."27

Contempt Order

         On September 28, 2011, Bradley filed a motion for an order to show cause

why an order should not be entered finding KarIa in contempt.28 This motion was
predicated on an incident that occurred on June 8, 2011.29             According to
Bradley's declaration in support of his motion, while A.H. and KarIa were visiting

23 CP 14,43,49, 1067
24 CP at 36, 1067.
25 CP   at   38-39.
26 CP   at   37.
27 CP   at   37.
28 CP   at   1085.
29 CP at 959, 1106.
No. 70249-1-1/5



the school nurse together, A.H. reported to the nurse that Bradley had shoved

him.30 The school counselor contacted CPS to report the alleged abuse.31 KarIa

did not contact the case manager.32 CPS later determined that the allegation

was unfounded.33

       On November 4, 2011, the trial court entered a contempt order holding

KarIa in contempt of court.34 The trial court found that KarIa "intentionally failed

to comply with" the August 2010 order and the court's May 2011 oral ruling,

which prohibited KarIa from contacting CPS or a mandatory reporter without first

contacting the case manager.35 The trial court also found that KarIa "knowingly,

intentionally, and willfully" violated the trial court's rulings.36
       The contempt order contained a purge clause, whereby KarIa could purge

her contempt by complying with the order appointing a case manager and the
parenting communication coach order, and by "first report[ing] any allegation she
is aware of to the case manager before she takes the children to a mandatory

report [sic]."37

       The contempt order additionally included sanctions for committing

contempt of court. The court ordered KarIa to pay Bradley's attorney fees in the




30 CP at 1107-09.
31 CPat959, 1106.
32 CP at 1110.
33 CP at 959, 1110.
34 CP at 116.
35 CP at 117; see also CP at 37, 897.
36 CP at 118.
37 CP at 119.
No. 70249-1-1/6



amount of $3,000.38 The court also directed KarIa to comply with "this court's

order."39

Review Hearing Order

       A review hearing took place on May 31, 2012 to determine whether KarIa

had purged her contempt.40 This hearing was not recorded or reported. In his
response declaration submitted to the trial court, Bradley claimed that there was
a pending CPS referral—the sixth allegation of abuse by Bradley, filed on
September 26, 2011—and he had not yet received a letter confirming it was

unfounded.41

       The trial court did not enter a written order on the May 2012 review

hearing until March 29, 2013, following a presentation hearing that day.42 At the
presentation hearing, the court granted Karla's motion to purge the contempt
order.43 The March 2013 review hearing order stated, in relevant part:

       As of the review hearing on 05.31.2012: . . . The Court finds that
       Petitioner is working towards compliance with the Court orders, but
        due to the findings above and the yet outstanding referral to Child
        Protection Services, it is appropriate that the Court give Petitioner
        more time to purge the contempt order. Petitioner may ask for
        another review hearing in one year to purge her contempt. As of
        03.29.2013; the court finds the contempt is now purged. t44]




38 CP at 116.
39 CP at 123.
40 See CP at 850.
41 CP at 1442-43.
42 CP at 850.
 43 Verbatim Report of Proceedings (VRP) (March 29, 2013) at 3.
 44 CP at 854 (emphasis added).
No. 70249-1-1/7



Order on Reconsideration

       The trial court denied Karla's motion for reconsideration in an order

entered on April 22, 2013.45      Among other things, the court denied Karla's

request to file her counsel's notes from the May 2012 review hearing as a

narrative report.46 The court also awarded attorney fees to Bradley in the amount

of $951.50.

                                    ANALYSIS


       On appeal, KarIa seeks review of the review hearing order, the order on

reconsideration, the contempt order, and the order appointing a case manager.47

The issues she raises as to the review hearing order and the order on

reconsideration are moot.       Furthermore, KarIa failed to timely appeal the

contempt order and order appointing a case manager. Accordingly, we dismiss

this appeal.

Review Hearing Order and Order on Reconsideration

       "Only an aggrieved party may seek review by the appellate court." RAP

3.1. "A case is moot if a court can no longer provide effective relief." Orwick v.

Citv of Seattle. 103 Wash. 2d 249, 253, 692 P.2d 793 (1984).         This court may

nevertheless review a moot case if it presents an issue of continuing and

substantial public interest.   In re Marriage of Horner, 151 Wash. 2d 884, 891, 93
P.3d 124 (2004) (citing Westerman v. Carv, 125 Wash. 2d 277, 286, 892 P.2d 1067

(1994)).

45 CP at 858.
46 CP at 858-59.
47 CP 860.
No. 70249-1-1/8



         Here, the review hearing order found that as of May 2012, KarIa had not

purged her contempt. However, it also found that as of March 2013, when the

order was entered, KarIa had purged her contempt.         In this appeal, Karla's

challenges to this order pertain to the former finding—that as of May 2012, KarIa

had not yet purged the contempt. Specifically, she claims that this finding is not

supported by substantial evidence because it was predicated on an allegation of

abuse that predated the original contempt finding. With regard to the order on

reconsideration, KarIa contends that the court erred by rejecting her counsel's

notes from the May 2012 review hearing as a narrative report.               These

contentions are moot because as of March 2013, KarIa is no longer in contempt

of court. See In re Interest of M.B., 101 Wash. App. 425, 432, 3 P.3d 780 (2000)

(issues raised on appeal were moot because at the time of appeal, the juveniles

had either purged or served the imposed detention term). Therefore, we cannot

provide effective relief.

          KarIa asserts that the contempt order and the "underlying illegal

restraint"48 are not moot and she was aggrieved because the contempt order

ordered her to pay attorney fees in the amount of $3,000 and because the order

on reconsideration ordered her to pay attorney fees in the amount of $951.50.

But we do not dismiss this case on the basis that the contempt order raises moot

issues. Rather, as will be discussed, this court will not review the contempt order

because it was not timely appealed. In addition, the $951.50 attorney fees award


48
     Br. of Appellant's Reply at 12.
No. 70249-1-1/9



has no relation to her contention raised on appeal regarding the court's rejection

of counsel's narrative report.49

       Nevertheless, in her reply brief, KarIa cites to several cases in which a

Washington court addressed a moot case because it presented an issue of

continuing and substantial public interest. However, she does not explain how

the review hearing order and order on reconsideration meet this exception.

       The review hearing order purged KarIa of her contempt and she is no

longer aggrieved. Because KarIa fails to demonstrate that this court can grant

effective relief or that the issues raised on appeal qualify for review under the

criteria for review of moot issues, we dismiss this appeal as moot.

Contempt Order and Order Appointing a Case Manager

       A party is allowed 30 days from the entry of judgment to file a notice of
appeal. RAP 5.2(a). KarIa assigns errors to the contempt order and the order
appointing a case manager.50 She did not expressly designate these orders in
the notice of appeal. Rather, the notice of appeal states that KarIa seeks review
of "all other orders upon which [the review hearing order and the order on
reconsideration] depend or prejudicially affect."51       The contempt order was
entered on November 4, 2011, and the order appointing a case manager was


49 See CP at 859.
50 Specifically, KarIa argues that these orders—which prohibited KarIa from reporting
allegations of abuse to CPS and law enforcement without first contacting the case
manager—amount to an unconstitutional prior restraint on her right to free speech and
right to petition the government for a redress of grievances. KarIa also asserts several
assignments of error regarding the contempt order. But because the contempt order
and order appointing a case manager were not timely appealed, we do not address the
merits of these contentions.
51 CP at 860.
No. 70249-1-1/10



entered on June 24, 2011.      KarIa did not appeal these orders within 30 days

following entry of judgment.

         However, under RAP 2.4(b), an appellate court "will review a trial court

order or ruling not designated in the notice, including an appealable order, if (1)

the order or ruling prejudicially affects the decision designated in the notice, and

(2) the order is entered, or the ruling is made, before the appellate court accepts

review." Because we dismiss the issues raised in the review hearing order and

order on reconsideration as moot, we need not determine whether the contempt

order and order appointing a case manager prejudicially affected those

decisions.52

         We decline to review the validity of the contempt order and order

appointing a case manager. KarIa failed to file a notice of appeal within 30 days
of entry of these decisions and therefore waived her right to challenge their
terms.


Attorney Fees on Appeal

         Bradley requests attorney fees on appeal pursuant to RAP 18.9(a) or, in
the alternative, pursuant to RCW 26.09.160 and RCW 7.21.030.
         We decline to order sanctions pursuant RAP 18.9(a). However, we grant

Bradley's request for attorney fees on appeal under RCW 26.09.160 and RCW

52 We also note that under RAP 18.8(a), an appellate court may "enlarge ... the time
within which an act must be done in a particular case in order to serve the ends of
justice." KarIa makes no request to excuse her failure to timely appeal under this rule.
 Nevertheless, such request would fail because the circumstances are not
"extraordinary," as required for an extension of time to file a notice of appeal. RAP
 18.8(b).


                                           10
No. 70249-1-1/11



7.21.030, subject to compliance with RAP 18.1. See In re Marriage of Rideout,

150 Wash. 2d 337, 359, 77 P.3d 1174 (2003) ("[A] party is entitled to an award of

attorney fees on appeal to the extent the fees relate to the issue of contempt.").

       Dismissed.




                                                     |/-oke^| .


WE CONCUR:




                                                         £crX,J




                                         11